Case 3:20-cv-00943-MMH-JBT Document 3 Filed 09/02/20 Page 1 of 10 PageID 33




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


ANDREW A. ADORJAN,

                      Plaintiff,


v.                                                             Case No. 3:20-cv-943-J-34JBT


ARMOR CORR. HEALTH INC.,

                Defendant.
_______________________________

                     ORDER OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Andrew Adorjan, an inmate of the Florida penal system, initiated this action

by mailbox rule on August 19, 2020, when he filed a pro se civil rights complaint under 42

U.S.C. § 1983 (Complaint; Doc. 1), while also seeking to proceed in forma pauperis

(Motion; Doc. 2). Adorjan names Armor Correctional Health Inc. (Armor) as the sole

defendant. He asserts Armor was deliberately indifferent to his serious medical needs in

violation of the Eighth Amendment to the United States Constitution. As relief, Adorjan

requests compensatory and punitive damages.

       The Prison Litigation Reform Act (PLRA) requires the Court to dismiss this case at

any time if the Court determines that the action is frivolous, malicious, fails to state a claim

upon which relief can be granted or seeks monetary relief against a defendant who is

immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(B); 1915A. Additionally, the Court

must read a plaintiff's pro se allegations in a liberal fashion. Haines v. Kerner, 404 U.S.

519 (1972). "A claim is frivolous if it is without arguable merit either in law or fact." Bilal v.
Case 3:20-cv-00943-MMH-JBT Document 3 Filed 09/02/20 Page 2 of 10 PageID 34




Driver, 251 F.3d 1346, 1349 (11th Cir. 2001) (citing Battle v. Central State Hosp., 898

F.2d 126, 129 (11th Cir. 1990)). "Frivolous claims include claims 'describing fantastic or

delusional scenarios, claims with which federal district judges are all too familiar.'" Bilal,

251 F.3d at 1349 (quoting Neitzke v. Williams, 490 U.S. 319, 328 (1989)). Additionally,

a claim may be dismissed as frivolous when it appears that a plaintiff has little or no

chance of success. Id.

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that (1) the

defendant deprived him of a right secured under the United States Constitution or federal

law, and (2) such deprivation occurred under color of state law. Salvato v. Miley, 790 F.3d

1286, 1295 (11th Cir. 2015); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011)

(per curiam) (citation omitted); Richardson v. Johnson, 598 F.3d 734, 737 (11th Cir. 2010)

(per curiam) (citations omitted). Moreover, the Eleventh Circuit "requires proof of an

affirmative causal connection between the official's acts or omissions and the alleged

constitutional deprivation” in § 1983 civil rights cases. Zatler v. Wainwright, 802 F.2d 397,

401 (11th Cir. 1986). More than conclusory and vague allegations are required to state a

cause of action under 42 U.S.C. § 1983. See L.S.T., Inc. v. Crow, 49 F.3d 679, 684 (11th

Cir. 1995) (per curiam); Fullman v. Graddick, 739 F.2d 553, 556-57 (11th Cir. 1984). As

such, "'conclusory allegations, unwarranted deductions of facts, or legal conclusions

masquerading as facts will not prevent dismissal.'" Rehberger v. Henry Cty., Ga., 577 F.

App'x 937, 938 (11th Cir. 2014) (per curiam) (citation omitted).

       In the Complaint, Adorjan alleges that ten days before his arrest on December 6,

2019, he fell and broke his right wrist and an emergency room doctor put a temporary

splint on his arm. Complaint at 8. Once arrested, Armor, the company the Duval County



                                              2
Case 3:20-cv-00943-MMH-JBT Document 3 Filed 09/02/20 Page 3 of 10 PageID 35




Jail contracted with to provide medical care, sent him to Shands Hospital for x-rays and

a new temporary splint. Id. The doctor at Shands advised Adorjan that he needed an MRI

and should be seen by an orthopedic surgeon within three days. Id. However, Adorjan

contends that Armor “callously disregarded the E.R. Doctor’s orders.” Id. On December

16, 2019, Adorjan had another x-ray performed in the jail’s medical center. Id. at 8-9.

According to Adorjan, a doctor saw him four days later on December 20, 2019, and,

without examining him, told Adorjan he would need to see a specialist. Id. at 9. Several

days later, Adorjan asserts he slipped and fell in a puddle and reaggravated his wrist

injury, causing severe pain. Id. Correctional officers took him to a nurse who took his

temperature and blood pressure, told him he would eventually be seen by a physician,

and then sent him back to his dormitory. Id. However, Adorjan contends he never received

a follow-up appointment concerning his slip and fall. Id. On January 17, 2020, Armor sent

Adorjan back to Shands where the emergency room doctor threw his splint into the trash

and told him that Armor should have sent him back to the hospital much sooner so his

arm could be put in traction. Id. at 9-10. Following an x-ray, the emergency room doctor

informed Adorjan that his wrist was healing. Id. at 10. Adorjan did not receive a cast or

new splint and was given no further treatment. Id. Adorjan maintains that due to the lack

of care he received his right wrist is dysfunctional and lacks mobility, several fingers are

numb, and he suffers from pain every day. Id.

       Pursuant to the Eighth Amendment to the United States Constitution, “[e]xcessive

bail shall not be required, nor excessive fines imposed, nor cruel and unusual

punishments inflicted.” U.S. Const. amend. VIII. The Eighth Amendment “imposes duties

on [jail] officials, who must provide humane conditions of confinement; prison officials



                                             3
Case 3:20-cv-00943-MMH-JBT Document 3 Filed 09/02/20 Page 4 of 10 PageID 36




must ensure that inmates receive adequate food, clothing, shelter, and medical care, and

must ‘take reasonable measures to guarantee the safety of the inmates.’” Farmer v.

Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27

(1984)). “To establish an Eighth Amendment violation, a prisoner must satisfy both an

objective and subjective inquiry regarding a prison official’s conduct.” Oliver v. Fuhrman,

739 F. App'x 968, 969 (11th Cir. 2018) (citing Chandler v. Crosby, 379 F.3d 1278, 1289

(11th Cir. 2004)). The Eleventh Circuit has explained:

                     Under the objective component, a prisoner must allege
             a condition that is sufficiently serious to violate the Eighth
             Amendment. Id. The challenged condition must be extreme
             and must pose an unreasonable risk of serious damage to the
             prisoner’s future health or safety. Id. The Eighth Amendment
             guarantees that prisoners are provided with a minimal
             civilized level of life’s basic necessities. Id.

                    Under the subjective component, a prisoner must
             allege that the prison official, at a minimum, acted with a state
             of mind that constituted deliberate indifference. Id. This
             means the prisoner must show that the prison officials: (1) had
             subjective knowledge of a risk of serious harm; (2)
             disregarded that risk; and (3) displayed conduct that is more
             than mere negligence. Farrow v. West, 320 F.3d 1235, 1245
             (11th Cir. 2003).

Id. at 969-70. “To be cruel and unusual punishment, conduct that does not purport to be

punishment at all must involve more than ordinary lack of due care for the prisoner's

interests or safety.” Whitley v. Albers, 475 U.S. 312, 319 (1986).

      As it relates to medical care, “[t]he Supreme Court has interpreted the Eighth

Amendment to prohibit ‘deliberate indifference to serious medical needs of prisoners.’”

Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016) (quoting Estelle v. Gamble, 429

U.S. 97, 102 (1976)). The Eleventh circuit has explained that




                                            4
Case 3:20-cv-00943-MMH-JBT Document 3 Filed 09/02/20 Page 5 of 10 PageID 37




              To prevail on a deliberate indifference claim, [a plaintiff] must
              show: “(1) a serious medical need; (2) the defendants'
              deliberate indifference to that need; and (3) causation
              between that indifference and the plaintiff's injury.” Mann v.
              Taser Int'l, Inc., 588 F.3d 1291, 1306-07 (11th Cir.2009). To
              establish deliberate indifference, [a plaintiff] must prove “(1)
              subjective knowledge of a risk of serious harm; (2) disregard
              of that risk; (3) by conduct that is more than [gross]
              negligence.” Townsend v. Jefferson Cnty., 601 F.3d 1152,
              1158 (11th Cir.2010) (alteration in original). The defendants
              must have been “aware of facts from which the inference
              could be drawn that a substantial risk of serious harm
              exist[ed]” and then actually draw that inference. Farrow v.
              West, 320 F.3d 1235, 1245 (11th Cir.2003) (quotation
              omitted).

Easley v. Dep’t of Corr., 590 F. App’x 860, 868 (11th Cir. 2014). “For medical treatment

to rise to the level of a constitutional violation, the care must be ‘so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be intolerable to fundamental

fairness.’” Nimmons v. Aviles, 409 F. App'x 295, 297 (11th Cir. 2011) (quoting Harris v.

Thigpen, 941 F.2d 1495, 1505 (11th Cir.1991)); see also Waldrop v. Evans, 871 F.2d

1030, 1033 (11th Cir. 1989) (“Grossly incompetent or inadequate care can constitute

deliberate indifference, as can a doctor’s decision to take an easier and less efficacious

course of treatment” or fail to respond to a known medical problem). However, the law is

well settled that the Constitution is not implicated by the negligent acts of corrections

officials and medical personnel. Daniels v. Williams, 474 U.S. 327, 330-31 (1986);

Davidson v. Cannon, 474 U.S. 344, 348 (1986) ("As we held in Daniels, the protections

of the Due Process Clause, whether procedural or substantive, are just not triggered by

lack of due care by prison officials."). A complaint that a physician has been negligent "in

diagnosing or treating a medical condition does not state a valid claim of medical

mistreatment under the Eighth Amendment." Bingham v. Thomas, 654 F.3d 1171, 1176



                                             5
Case 3:20-cv-00943-MMH-JBT Document 3 Filed 09/02/20 Page 6 of 10 PageID 38




(11th Cir. 2011) (quotation marks and citation omitted). Moreover, the Eleventh Circuit

has noted that “[n]othing in our case law would derive a constitutional deprivation from a

prison physician's failure to subordinate his own professional judgment to that of another

doctor; to the contrary, it is well established that ‘a simple difference in medical opinion’

does not constitute deliberate indifference.” Bismark v. Fisher, 213 F. App'x 892, 897

(11th Cir. 2007) (quoting Waldrop, 871 F.2d at 1033). Similarly, “the question of whether

governmental actors should have employed additional diagnostic techniques or forms of

treatment ‘is a classic example of a matter for medical judgment’ and therefore not an

appropriate basis for grounding liability under the Eighth Amendment.” Adams v. Poag,

61 F.3d 1537, 1545 (11th Cir. 1995) (citation omitted).

       Although Armor is not a governmental entity, “[w]here a function which is

traditionally the exclusive prerogative of the state … is performed by a private entity, state

action is present” for purposes of § 1983. Ancata v. Prison Health Servs., Inc., 769 F.2d

700, 703 (11th Cir. 1985) (citations omitted). Indeed,

              “when a private entity . . . contracts with a county to provide
              medical services to inmates, it performs a function traditionally
              within the exclusive prerogative of the state” and “becomes
              the functional equivalent of the municipality” under section
              1983. Buckner v. Toro, 116 F.3d 450, 452 (11th Cir. 1997).
              “[L]iability under § 1983 may not be based on the doctrine of
              respondeat superior.” Grech v. Clayton Cnty., Ga., 335 F.3d
              1326, 1329 (11th Cir. 2003) (en banc).

Craig v. Floyd Cty., Ga., 643 F.3d 1306, 1310 (11th Cir. 2011); see Denham v. Corizon

Health, Inc., Case No. 6:13-cv-1425-Orl-40KRS, 2015 WL 3509294, at *3 n.1 (M.D. Fla.

June 4, 2015) (“[W]hen a government function is performed by a private entity like

Corizon, the private entity is treated as the functional equivalent of the government for

which it works.”) (citation omitted), aff’d (11th Cir. Jan. 13, 2017).

                                              6
Case 3:20-cv-00943-MMH-JBT Document 3 Filed 09/02/20 Page 7 of 10 PageID 39




       Where a deliberate indifference medical claim is brought against an entity, such as

Armor, based upon its functional equivalence to a government entity, the assertion of a

constitutional violation is merely the first hurdle in a plaintiff’s case. This is so because

liability for constitutional deprivations under § 1983 cannot be based on the theory of

respondeat superior. Craig, 643 F.3d at 1310 (quoting Grech v. Clayton Cty., Ga., 335

F.3d 1326, 1329 (11th Cir. 2003) (en banc)); see Denno v. Sch. Bd. Of Volusia Cty., 218

F.3d 1267, 1276 (11th Cir. 2000). Instead, a government entity may be liable in a § 1983

action “only where the [government entity] itself causes the constitutional violation at

issue.” Cook ex. rel. Estate of Tessier v. Sheriff of Monroe Cty., Fla., 402 F.3d 1092, 1116

(11th Cir. 2005) (citations omitted). Thus, a plaintiff must establish that an official policy

or custom of the government entity was the “moving force” behind the alleged

constitutional deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 693-94

(1978).

          In Monell, the Supreme Court held that local governments can be held liable for

constitutional torts caused by official policies. However, such liability is limited to “acts

which the [government entity] has officially sanctioned or ordered.” Pembaur v. City of

Cincinnati, 475 U.S. 469, 480 (1986). Under the directives of Monell, a plaintiff also must

allege that the constitutional deprivation was the result of “an official government policy,

the actions of an official fairly deemed to represent government policy, or a custom or

practice so pervasive and well-settled that it assumes the force of law.” Denno, 218 F.3d

at 1276 (citations omitted); see Hoefling v. City of Miami, 811 F.3d 1271, 1279 (11th Cir.

2016) (stating Monell “is meant to limit § 1983 liability to ‘acts which the municipality has




                                              7
Case 3:20-cv-00943-MMH-JBT Document 3 Filed 09/02/20 Page 8 of 10 PageID 40




officially sanctioned or ordered’”; adding that “[t]here are, however, several different ways

of establishing municipal liability under § 1983”).

       “A policy is a decision that is officially adopted by the [government entity] or created

by an official of such rank that he or she could be said to be acting on behalf of the

[government entity].” Sewell v. Town of Lake Hamilton, 117 F.3d 488, 489 (11th Cir. 1997)

(citation omitted). The policy requirement is designed to “’distinguish acts of the

[government entity] from acts of employees of the [government entity], and thereby make

clear that [governmental] liability is limited to action for which the [government entity] is

actually responsible.’” Grech, 335 F.3d at 1329 n.5 (quotation and citation omitted).

Indeed, governmental liability arises under § 1983 only where “’a deliberate choice to

follow a course of action is made from among various alternatives’” by governmental

policymakers. City of Canton v. Harris, 489 U.S. 378, 389 (1989) (quoting Pembaur, 475

U.S. at 483-84). A government entity rarely will have an officially-adopted policy that

permits a particular constitutional violation, therefore, in order to state a cause of action

for damages under § 1983, most plaintiffs must demonstrate that the government entity

has a custom or practice of permitting the violation. See Grech, 335 F.3d at 1330;

McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004). A custom is an act “that has

not been formally approved by an appropriate decisionmaker,” but that is “so widespread

as to have the force of law.” Bd. of Cty. Comm’rs of Bryan Cty., Okla. v. Brown, 520 U.S.

397, 404 (1997) (citation omitted). The Eleventh Circuit has defined “custom” as “a

practice that is so settled and permanent that it takes on the force of law” or a “persistent

and wide-spread practice.” Sewell, 117 F.3d at 489. Last, “[t]o hold the [government

entity] liable, there must be ‘a direct causal link between [its] policy or custom and the



                                              8
Case 3:20-cv-00943-MMH-JBT Document 3 Filed 09/02/20 Page 9 of 10 PageID 41




alleged constitutional deprivation.’” Snow ex rel. Snow v. City of Citronelle, 420 F.3d 1262,

1271 (11th Cir. 2005) (quotation omitted). Because Armor’s liability under § 1983 would

be based on its functional equivalence to the government entity responsible for providing

medical care and services to inmates, Adorjan must plead that an official policy or a

custom or practice of Armor was the moving force behind the alleged federal

constitutional violation.

       Upon review, and as this Court has previously advised Adorjan,7 he has neither

identified an official Armor policy of deliberate indifference nor an unofficial Armor custom

or practice that was “the moving force” behind any alleged constitutional violation. Armor

cannot be held liable based on any alleged conduct of or decisions by its employees

simply because they were working under contract for Armor to provide medical care to

inmates. Adorjan’s factual allegations relating solely to alleged individual failures in his

medical care are simply insufficient to sustain a claim that there is either a policy to deny

medical care to inmates or a practice or custom of denying adequate medical care, much

less that the practice was so widespread that Armor had notice of violations and made a

“conscious choice” to disregard them. Gold v. City of Miami, 151 F.3d 1346, 1350 (11th

Cir. 1998). In consideration of the above analysis, the Court finds that Adorjan has failed

to establish a claim that Armor violated his Eighth Amendment rights, and this action is

due to be dismissed.

       Accordingly, it is




       7   See Case No. 3:20-cv-525-J-34JBT (Order Dismissing Case Without Prejudice;
Doc. 3).
                                             9
Case 3:20-cv-00943-MMH-JBT Document 3 Filed 09/02/20 Page 10 of 10 PageID 42




        ORDERED AND ADJUDGED:

        1.    This case is hereby DISMISSED WITHOUT PREJUDICE.

        2.    The Clerk of Court shall enter judgment dismissing this case without

prejudice, terminating any pending motions, and closing the case.

        DONE AND ORDERED at Jacksonville, Florida, this 2nd day of September, 2020.




Jax-8

c: Andrew A. Adorjan #J59402




                                          10
